DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-4, 6-11, 13-18, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

	Examiner has not discovered prior art which fully teaches the apparatus recited in claim 1, either in a single reference or in an obvious combination of references.  The closest prior art discovered is the reference Yan (US-20180218518 A1), of which was cited in the previous office action of 05/09/2022.  However, the combination does not fully teach the particularly recited apparatus set forth in claim 1 to compute a plurality of scaling factors to be associated with the plurality of channels such that each channel is assigned a scaling factor, wherein each scaling factor to indicate relevance of a corresponding channel within the first neural network; and prune the first neural network into a second neural network by removing one or more channels of the plurality of channels having low relevance as indicated by one or more scaling factors of the plurality of scaling factors assigned to the one or more channels, wherein the one or more scaling factors comprise one or more numbers to indicate one or more relevance levels of the plurality of channels within the first neural network such that a minimum relevance level is indicated by a minimum threshold number.  Therefore, claim 1 is allowed.  Claims 2-4, 6, and 7 each ultimately depend from claim 1, and are therefore also allowed at least due to their respective dependencies from an allowable claim.
Independent claim 8 is allowed for the reasons set forth above for claim 1. Claims 9-11, 13, and 14 each ultimately depend from claim 8, and are therefore also allowed at least due to their respective dependencies from an allowable claim.
Independent claim 15 is allowed for the reasons set forth above for claim 1. Claims 16-18, and 20 each ultimately depend from claim 8, and are therefore also allowed at least due to their respective dependencies from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619